DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al. [U.S. Pub. No. 2011/0032683].
Regarding Claim 15, Li et al. shows an electronic device (Figs. 2-3), comprising:
a magnetic element (231, 232) comprising a magnetic core set (see Figs. 2-3) and a winding (one of elements 221) assembled in the magnetic core set (see Figs. 2-3); and
a first circuit module (220 having element 223) coupled to the winding of the magnetic element (see Figs. 2-3, element 220 having element 223 electrically or mechanically coupled to element 221 at element 220, 2201), wherein the first circuit module comprises at least one switch (223, Paragraph [0021]); 
wherein a vertical projection area (vertical area of element 220) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane (vertical area of element 220 has an overlap portion with vertical area of one of elements 221 on a first plane, see Figs. 2-3), and the first plane is a horizontal plane at which the winding is located (see Figs. 2-3, the first plane is a plane in a horizontal direction of one of elements 221), and
wherein the magnetic core set (231, 232) comprises a first magnetic core component (231) and a second magnetic core component (232) corresponding to the first magnetic core component (see Figs. 2-3), and the first magnetic core component (231) has a magnetic core column (2312) and a core cover plate (2310), wherein the winding is mounted on the magnetic core column (see Figs. 2-3), and
wherein the first magnetic core component (231) comprises at least one side column (two elements 2311) and the side column is disposed around the magnetic core .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nozawa et al. [JP 09-097728] in view of Li et al. [U.S. Pub. No. 2011/0032683].
Regarding Claim 15, Nozawa et al. shows an electronic device (Figs. 1-6 and Drawing 1 below), comprising:
a magnetic element (2a, 2b) comprising a magnetic core set (see Figs. 1-6) and a winding (5 at element 1b) assembled in the magnetic core set (see Figs. 1-6); and
a first circuit module (1c or 1d) coupled to the winding of the magnetic element (see Figs. 1-6, element 1c or 1d electrically or mechanically coupled to element 5 at 
wherein the magnetic core set (2a, 2b) comprises a first magnetic core component (2a) and a second magnetic core component (2b) corresponding to the first magnetic core component (see Figs. 1-6), and the first magnetic core component (2a) has a magnetic core column (7) and a core cover plate (top surface of element 2a), wherein the winding is mounted on the magnetic core column (see Figs. 1-6), and
wherein the first magnetic core component (2a) comprises at least one side column (left or right surface of element 2a) and the side column is disposed around the magnetic core column to form at least one side opening (see Figs. 1-6, there is at least one side opening), and the first circuit module (1c or 1d) is disposed at the side opening (see Figs. 1-6).
Nozawa et al. does not explicitly show the first circuit module comprises at least one switch.
Li et al. shows an assembly (Figs. 2-3) teaching and suggesting the first circuit module (220) comprises at least one switch (223, Paragraph [0021]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the first circuit module comprises at least one switch as taught by Nozawa et al. for the device as disclosed by Li et al. to obtain desirable operating .

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto et al. [U.S. Patent No. 6,317,965] in view of Li et al. [U.S. Pub. No. 2011/0032683].
Regarding Claim 15, Okamoto et al. shows an electronic device (Figs. 1-12 and Drawing 2 below), comprising:
a magnetic element (top and bottom elements 9) comprising a magnetic core set (see Figs. 1-12) and a winding (3a, 3b) assembled in the magnetic core set (see Figs. 1-12); and
a first circuit module (200) coupled to the winding of the magnetic element (see Figs. 1-12, element 200 electrically coupled to element 3a, 3b of element 100); wherein a vertical projection area (vertical area of element 200) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane (vertical area of element 200 has an overlap portion with vertical area of element 3a, 3b at element 100 on a first plane, see Figs. 1-12), and the first plane is a horizontal plane at which the winding is located (see Figs. 1-12, the first plane is a plane in a horizontal direction of element 3a, 3b at element 100), and
wherein the magnetic core set (top and bottom elements 9) comprises a first magnetic core component (top element 9) and a second magnetic core component (bottom element 9) corresponding to the first magnetic core component (see Figs. 1-12), and the first magnetic core component (top element 9) has a magnetic core column 
wherein the first magnetic core component (top element 9) comprises at least one side column (left or right surface of top element 9) and the side column is disposed around the magnetic core column to form at least one side opening (9a), and the first circuit module (200) is disposed at the side opening (see Figs. 1-12, terminals V1, V2 of element 200 disposed on opening 9a).
Okamoto et al. does not explicitly show the first circuit module comprises at least one switch.
Li et al. shows an assembly (Figs. 2-3) teaching and suggesting the first circuit module (220) comprises at least one switch (223, Paragraph [0021]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the first circuit module comprises at least one switch as taught by Okamoto et al. for the device as disclosed by Li et al. to obtain desirable operating characteristics such as having the input voltage rectified into a desired output voltage which is transmitted to the load (Paragraph [0026]).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto et al. [U.S. Patent No. 6,317,965] in view of Nozawa et al. [JP 09-097728] and Li et al. [U.S. Pub. No. 2011/0032683].
Regarding Claim 15, Okamoto et al. shows an electronic device (Figs. 1-12 and Drawing 2 below), comprising:

a first circuit module (200) coupled to the winding of the magnetic element (see Figs. 1-12, element 200 electrically coupled to element 3a, 3b of element 100); wherein a vertical projection area (vertical area of element 200) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic core set on a first plane (vertical area of element 200 has an overlap portion with vertical area of element 3a, 3b at element 100 on a first plane, see Figs. 1-12), and the first plane is a horizontal plane at which the winding is located (see Figs. 1-12, the first plane is a plane in a horizontal direction of element 3a, 3b at element 100), and
wherein the magnetic core set (top and bottom elements 9) comprises a first magnetic core component (top element 9) and a second magnetic core component (bottom element 9) corresponding to the first magnetic core component (see Figs. 1-12), and the first magnetic core component (top element 9) has a magnetic core column (9b) and a core cover plate (top surface of top element 9), wherein the winding is mounted on the magnetic core column (see Figs. 1-12), and
wherein the first magnetic core component (top element 9) comprises at least one side column (left or right surface of top element 9) and the side column is disposed around the magnetic core to form at least one side opening (9a), and the first circuit module (200) is disposed at the side opening (see Figs. 1-12, terminals V1, V2 of element 200 disposed on opening 9a).

Nozawa et al. shows a coil component (Figs 1-6 and Drawing 1 below) using the term winding module (1b, 1c, or 1d).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a first circuit module as taught by Nozawa et al. for the device as disclosed by Okamoto et al. to form a winding in order to obtain desirable inductance values. The motivation would have been to simplify design (Abstract, Problem to be Solved).
Okamoto et al. in view of Nozawa et al. does not explicitly show the first circuit module comprises at least one switch.
Li et al. shows an assembly (Figs. 2-3) teaching and suggesting the first circuit module (220) comprises at least one switch (223, Paragraph [0021]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the first circuit module comprises at least one switch as taught by Okamoto et al. for the device as disclosed by Li et al. in view of Nozawa et al. to obtain desirable operating characteristics such as having the input voltage rectified into a desired output voltage which is transmitted to the load (Paragraph [0026]).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. [U.S. Pub. No. 2011/0032683] in view of Mitsui et al. [U.S. Pub. No. 4,352,080] (for clearer illustration).
Regarding Claim 15, Li et al. shows an electronic device (Figs. 2-3), comprising:

a first circuit module (220 having element 223) coupled to the winding of the magnetic element (see Figs. 2-3, element 220 having element 223 electrically or mechanically coupled to element 221 at element 220, 2201), wherein the first circuit module comprises at least one switch (223, Paragraph [0021]); 
wherein a vertical projection area (vertical area of element 220) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane (vertical area of element 220 has an overlap portion with vertical area of one of elements 221 on a first plane, see Figs. 2-3), and the first plane is a horizontal plane at which the winding is located (see Figs. 2-3, the first plane is a plane in a horizontal direction of one of elements 221), and
wherein the magnetic core set (231, 232) comprises a first magnetic core component (231) and a second magnetic core component (232) corresponding to the first magnetic core component (see Figs. 2-3), and the first magnetic core component (231) has a magnetic core column (2312) and a core cover plate (2310), wherein the winding is mounted on the magnetic core column (see Figs. 2-3), and
wherein the first magnetic core component (231) comprises at least one side column (two elements 2311) and the side column is disposed around the magnetic core column to form at least one side opening (see Figs. 2-3, two elements 2311 is disposed around element 2312 to form at least one side opening, Paragraph [0025]), and the first circuit module (220 having element 223) is disposed at the side opening (see Figs. 2-3).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic core component comprises at least one side column and the side column is disposed around the magnetic core column to form at least one side opening as taught by Mitsui et al. for the device as disclosed by Li et al. to have a core that is mechanically strong and not easily broken and obtain desirable operating characteristics by assure the reasonable distribution of the magnetic flux in the core (Col. 4, Lines 20-50).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. [U.S. Pub. No. 2011/0032683] in view of Dou et al. [CN 102360787] (for clearer illustration).
Regarding Claim 15, Li et al. shows an electronic device (Figs. 2-3), comprising:
a magnetic element (231, 232) comprising a magnetic core set (see Figs. 2-3) and a winding (one of elements 221) assembled in the magnetic core set (see Figs. 2-3); and
a first circuit module (220 having element 223) coupled to the winding of the magnetic element (see Figs. 2-3, element 220 having element 223 electrically or 
wherein a vertical projection area (vertical area of element 220) of the first circuit module has an overlap portion with a vertical projection area of the winding of the magnetic element on a first plane (vertical area of element 220 has an overlap portion with vertical area of one of elements 221 on a first plane, see Figs. 2-3), and the first plane is a horizontal plane at which the winding is located (see Figs. 2-3, the first plane is a plane in a horizontal direction of one of elements 221), and
wherein the magnetic core set (231, 232) comprises a first magnetic core component (231) and a second magnetic core component (232) corresponding to the first magnetic core component (see Figs. 2-3), and the first magnetic core component (231) has a magnetic core column (2312) and a core cover plate (2310), wherein the winding is mounted on the magnetic core column (see Figs. 2-3), and
wherein the first magnetic core component (231) comprises at least one side column (two elements 2311) and the side column is disposed around the magnetic core column to form at least one side opening (see Figs. 2-3, two elements 2311 is disposed around element 2312 to form at least one side opening, Paragraph [0025]), and the first circuit module (220 having element 223) is disposed at the side opening (see Figs. 2-3).
For clearer illustration, Dou et al. shows a core (Figs. 1-2) teaching and suggesting the first magnetic core component (5) comprises at least one side column (side columns at respective four corners, see Figs. 1-2) and the side column is disposed around the magnetic core column (4) to form at least one side opening (see Figs. 1-2, 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the first magnetic core component comprises at least one side column and the side column is disposed around the magnetic core column to form at least one side opening as taught by Dou et al. for the device as disclosed by Li et al. to have a core that is mechanically strong and not easily broken and obtain desirable operating characteristics with better filtering effect and EMI effect, magnetic circuit distribution is more uniform, reduce eddy consumption, and effective in heat-radiating (Abstract, see English translation).

Allowable Subject Matter
Claims 1-3, 7-8, 11, 28, and 31-33 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    591
    509
    media_image1.png
    Greyscale

Drawing 1


    PNG
    media_image2.png
    317
    624
    media_image2.png
    Greyscale

Drawing 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837